
	

114 SRES 122 IS: Amending rule XXII of the Standing Rules of the Senate to limit debate on motions to proceed.
U.S. Senate
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 122
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2015
			Mr. Merkley (for himself and Mr. Udall) submitted the following resolution; which was referred to the Committee on Rules and Administration
		
		RESOLUTION
		Amending rule XXII of the Standing Rules of the Senate to limit debate on motions to proceed.
	
	
 1.Limiting debate on motions to proceed under rule XXIIRule XXII of the Standing Rules of the Senate is amended by— (1)redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
 (2)by inserting after paragraph (1) the following:  2.Other than a motion made during the first 2 hours of a new legislative day, as described in paragraph 2 of rule VIII, consideration of a motion to proceed to the consideration of any debatable matter, including consideration of any debatable motion or appeal in connection therewith, shall be limited to not more than 2 hours, to be divided equally between the majority and the minority. This paragraph shall not apply to motions considered nondebatable by the Senate pursuant to rule or precedent..
			
